Title: To Thomas Jefferson from George Muter, 19 December 1780
From: Muter, George
To: Jefferson, Thomas


War Office [Richmond], 19 Dec. 1780. Capt. [Thomas] Quirk has applied to Muter to procure him a major’s commission in Col. Clarke’s [G. R. Clark’s] regiment, but Capt. [John] Williams also claims this majority, and Muter encloses two certificates from Clark which may enable TJ to decide on Quirk’s claim. Quirk must leave soon, and Clark’s being here will help settle the difficulty.
Reply appears at foot of Muter’s letter: “In Council Dec. 23. 1780. We cannot decide between the opinions of Colo. Clarke and of the officers to whom it was referred without knowing the principles of the dispute. Th: Jefferson.”
